Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment

	Due to the proposed amendment altering the claim interpretation of the claimed subject matter, the proposed claim amendment will not be entered.
	Regarding claim 1, the amendment of a bulk region of the three dimensional object from a plurality of layers of material, while supported in the specification, would require further search and consideration on the part of Examiner because the claim did not previously recite a bulk region and therefore, has the potential to overcome the claim interpretation that a two-dimensional object printed on a three-dimensional object would take on the shape of that three-dimensional object depending on the number of layers, and the thickness of each layer, which remains unclaimed, subject to further search and consideration outside of the scope of the AFCP 2.0 Pilot program.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.

Applicant argues that the Examiner’s put forth the position that the inks necessarily have a very small physical thickness, which Applicant considers an infinitesimal thickness. p. 11. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature all they contain." In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968) (bolded for emphasis)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. See MPEP 2123
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004) 
	Miller is directed to an additive color method. Title. In particular, the additive color method was suitable for a variety of substrates to achieve color management, durability and abrasion resistance. [0022]. Miller then explicitly discloses that the method and system is suitable in any “3D printing system.” Id. Miller then discusses an ink system. See for instance Figure 12 showing application of multiple ink layers. Miller also discloses that the method forms multiple layers. See Fig.14 below. Miller also discloses that the multilayers applied over the substrate have better scratch resistance than conventional layers. (see Figs. 18-19 disclosing that the scratch goes through the multilayer and implies a thickness). Finally, Miller discloses that the method is applicable to other printing techniques besides ink, such as hot-melt printing. [0106]. Miller discloses that hot-melt printing is a process whereby solids are melted into a viscous fluid and printed over the substrate. Id. 

    PNG
    media_image1.png
    431
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    301
    media_image2.png
    Greyscale

In the remarks, Applicant keeps referring to an “infinitesimal” thickness of the layers. Applicant refers only to the ink method, and assumes that because it is an ink, it is infinitesimal. Applicant then argues that the system is not directed to 3D printing even though it is explicitly recited in paragraph [0022] of Miller. 
During the interview, Examiner noted that there is no explicit indication of thickness in the Miller reference. The entire reference was considered, as should be done per In re Heck, to make a determination of the applicability of the Miller reference to 3D printing methods. It was explained that given the above discussed facts; 1) explicit disclosure in [0022] about 3D printing; 2) additive nature of process; 3) formation of multilayers via multiple methods, including hot-melt printing; 4) showing of scratch depth in relation to multilayer; and 5) lack of explicit thickness (i.e. not mention of thickness being infinitesimal); one of ordinary skill in the art would understand that the method of Miller was suitable for 3D printing methods, particularly in view of the explicit disclosure of suitability to 3D printing methods. 
Applicant appears to be cherry-picking the reference and focusing on the term “ink.” According to Applicant, “ink” must be narrowly construed as having “infinitesimal” thickness, and that there is no other reasonable interpretation. Applicant however, fails to follow the courts holding that a prior art reference must be considered in its entirety as explained above.
Therefore, the argument is not persuasive.  Examiner emphatically asserts that this argument has not been abandoned as Applicant argues. See pp.15-16.
 
Applicant argues that an Examiner introduced a second new interpretation, not necessitated by amendment, during the Interview, which treats the surface of the substrate as a 3D contoured surface, and that therefore the layers applied on it would be 3D. Pp. 11-12.
Examiner hereby asserts that the points discussed in the Interview after Final Rejection dated 1/25/2021 were considered and part of the record.   
Claim 36 was rejected with claim 1 in the Final Rejection dated 1/25/2021 under the same grounds of the Miller reference.

wherein the surface of the three-dimensional object comprises a non-planar surface (there are non-planar surfaces demonstrated in Fig. 19) and the image data indicates a color for each of the plurality of positions on said non-planar surface (see Fig. 8-9 and [0063]), each position of the plurality of positions having a corresponding normal direction to the surface at that position (all surfaces have surface normal implicitly, see Fig. 18, a surface normal can be drawn)…
depositing layers in a sequence (any ordering of layers is a sequence – see bottom of Fig. 18, [0020]) to form the object viewable as a three-dimensional object having the indicated colors at the positions on the surface. (pp. 6-7 of Final Action dated 1/25/2021)

Although the Applicant was placed on noticed as discussed above. Even if Applicant does not believe this is a reasonable interpretation the multilayer of Miller still meets the limitations of the claim. Please refer to the conclusion above regarding Miller meeting 3D printing object methods. In conclusion, the shape of the substrate is not material for the 3D method of Miller.
This interpretation was not introduced after final, during the interview, and the arguments that it is a new grounds of rejection are not persuasive.

Applicant argues that printing on a flat surface the same inks used in Miller would or would not fall within the broadest reasonable interpretation of “producing multicolor three-dimensional objects via additive fabrication by forming a plurality of layers on a substrate”.  pp. 11-12.
Please see response above regarding 3D printing systems, and ink thickness. 
Additionally, these limitations regarding the number and thicknesses of the layers, are not captured in the current claim construction, such that printing any number of any thickness layers (as per conventional “3D printing system”) will read on the claimed method steps.  Examiner is reading the same specificity of the claimed subject matter as in the cited prior art. 

Applicant argues that the broadest reasonable interpretation of two-dimensional printing is different from three-dimensional printing.  pp. 12-13.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004) 
Examiner agrees with applicant’s argument, however Applicant has failed to consider the Miller reference in its entirety, and is narrowly construing terms as discussed above.

Applicant argues that claim language must be read in light of the specification.  pp. 13.
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 
Miller is directed to 3D dimensional printing as shown above. Please see above regarding Applicant’s narrow interpretation of the thickness of the layers. 
Bulk is defined as a three-dimensional region/volume of space.
Since the Miller reference recognizes that a plurality of layers may be deposited, it anticipates the formation of a bulk region of a three-dimensional object.  The bulk region is simply any portion of the object deposited by the additive manufacturing method.


Applicant argues that the build-up of numerous infinitesimal layers must be withdrawn.  Pp. 13-14.
	See above regarding the Applicant’s narrow construction of Miller.

Applicant argues that the evidenciary reference discussed “additive manufacturing” and not “additive fabrication”. p.14.
Manufacturing is defined as “the production of goods through the use of labor, machines, tools, and chemical or biological processing or formulation.”
Fabrication is defined as “the action or process of manufacturing or inventing something.”
Therefore, the manufacturing and fabrication definitions have overlapping subject matter to one of ordinary skill in the art before the effective filing date.  An additive manufacturing 

	Applicant argues that it is unreasonable to take the position that Miller’s show is built by adding layers of ink on top of fabric. Pp.14. 	
See Fig. 19 which discloses a non-planar shoe upon which multiple two-dimensional layers are printed.  This anticipates the claimed subject matter.


    PNG
    media_image1.png
    431
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    420
    301
    media_image2.png
    Greyscale

Applicant is failing to take into consideration explicit disclosure of the reference.  Therefore, the argument is not persuasive.
	
Applicant argues that the Miller reference cannot render obvious the claimed subject matter without reciting the word voxels.  Pp. 14.
	This is not found persuasive for the reasons discussed above regarding Miller and 3D printing. The absence of the word voxel is not dispositive. While the word voxel does not appear in Miller, Miller prints multiple layers of materials over a substrate and therefore is consistent with the broadest reasonable interpretation of three-dimensional object manufacturing and prints voxels, three-dimensional pixels of materials.  

Therefore, the Argument is not persuasive.

	Applicant argues that Examiner’s supposition that “any method which creates a three-dimensional object must implicitly be an additive manufacturing method” is entirely unreasonable.  Pp. 14-15.
Additive manufacturing is defined as “the production of objects layer-by-layer into three-dimensional objects.”
	A three-dimensional object is defined as “a product-by-process of printing and alternately curing multiple layers of materials.”  
Applicant has demonstrated neither unobvious differences in the object or the method steps which generate it. For these reasons, the 3D method disclosed is an additive manufacturing method.  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues that paragraph [0022] is unexplained and disconnected from the reference. Pp. 15.
Applicant appears to be trying to dissect the Miller reference improperly in an effort to remove any explicit information that gives context to the invention. Note also that Applicant failed to consider the hot-melt printing as well. The selection of facts that only favor the applicant’s interpretation, and dismissal of any facts that counter his interpretation of the reference is not proper. 

	Applicant argues that there is in fact no such enabled embodiment. Pp. 15-16.
	This is not found persuasive because the cited prior art is presumed to be enabled.  A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122 regarding the presumption of enablement of cited prior art references.

	Applicant argues that the rejection of claim 1 stated in the Final OA dated 1/25/2021 relies on a broadest reasonable interpretation that is unreasonable, and has been abandoned by Examiners in the Interview and Interview Summary.  Pp. 15-16.
As noted above this rationale was not abandoned during the interview. Therefore this argument is not persuasive.

	Applicant argues that claim 36 recites for each of a plurality of voxels which is not met by the Miller reference. 
A voxel is a unit of graphic information that defines a point in three-dimensional space.  A pixel defines a point in two dimensional space with x and y coordinates, and a voxel adds a third dimension.  At each voxel in a printed model, the color can be specified using one of many color schemes (RGB, …).
The disclosure of Miller, while not using the term voxel, specifies printing color information in three-dimensional space, and therefore meets the definition of the term voxel where each color is mapped out volumetrically for each three-dimensional coordinate.
Additionally, See arguments responded to above directed to the 3D nature of the prints.



Applicant argues that the claim amendment directed to a “bulk” region of a manufactured object overcomes the cited prior art reference.
A bulk is something large, of great size or importance.  Examiner has defined a bulk region to be a region made up from multiple sequentially deposited layers, therefore constituting a three-dimensional region rather than a two-dimensional pixel.  The layers of Miller are neither infinitesimal nor assumed to be infinitesimal but rather have a certain thickness not explicitly disclosed in the reference.  That reference’s Figs. cannot be interpreted as having a certain scale associated therewith unless such drawings are specifically declared as to scale.
Thus, multiple layers are considered as bulk; an object that is three-dimensional with the multiple layers which are three-dimensional, means that the object is a bulk object with a bulk region.
Therefore, Miller’s multiple layers of deposited materials meets the Examiner’s interpretation of the term “bulk region” and a prior art rejection in view of the Miller reference would likely be maintained without further amendment if Applicant filed an RCE without further amendments.  Therefore, Applicant’s arguments are not found persuasive.


/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712